Citation Nr: 1334985	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The October 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.

The March 2009 rating decision denied entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.

The Board denied both of the Veteran's claims in March 2011. The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court). In July 2012, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's March 2011 decision involving the peripheral neuropathy and skin cancer claims and remanded for proceedings consistent with the Court's decision.

In April 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2013 remand, the Board directed that development be conducted for the purpose of attempting to verify the Veteran's claimed herbicide exposure while serving aboard the U.S.S. Eversole and the U.S.S. Shelton off the coast of the Republic of Vietnam.  

The Veteran's service personnel records reflect that he served aboard the U.S.S. Eversole from October 1, 1966, to November 27, 1967, and aboard the U.S.S. Shelton from November 28, 1967, to August 15, 1968.  A record dated in April 1967 reflects that the Veteran was "[q]ualified and authorized to wear the Viet-Nam Service Medal for service aboard the U.S.S. Eversole  (DD-789) while in direct support of military operations in Viet-Nam and its contiguous waters during the Western Pacific cruise for the periods 21 DEC 66 - 1 JAN 67, 10 FEB - 1 MAR 67, and 30 MAR - 15 APR 67."

In May 2013, in compliance with the Board's April 2013 remand, the Veteran was sent a letter requesting that he provide approximate dates, within a two-month timeframe, when his ships "entered the inland waterways, docked, [or] otherwise sent on ashore" in Vietnam.  A written notation from the AMC on the Board's April 2013 remand states that they "need 2-month time period for Deck Logs."  

In a May 2013 reply, the Veteran reported that the U.S.S. Shelton served in the inland waterways of the Saigon River during his period of service starting November 28, 1967, for 13 months.  He estimated that the period from July to September 1968 was particularly relevant.  He noted that "[t]he U.S.S. Eversole also work[ed] the inlands water ways for combat operations during Oct-Jan 1966 also called operation double eagle which the ship was part of as myself.  Enclosed are documents supporting the claim"

With respect to the U.S.S. Shelton service, the Board notes that the Veteran's service personnel records reflect that his active duty service ended on August 15, 1968.  The Board notes that the period from July 1, 1968, to August 15, 1968, satisfies the criteria to warrant a remand to attempt verification through a deck log search through the United States Army Joint Services and Records Research Center (JSRRC).  

As noted above, the Veteran has identified a period "during Oct-Jan 1966" as being relevant to his U.S.S. Eversole service.  The supporting documentation that he submitted in connection with this statement indicates that he began his service aboard the Eversole in October 1966.  The Board will interpret the Veteran's May 2013 statement as identifying a relevant period of service of October 1966 to January 1967.  On remand, the AMC should submit two requests, from October 1, 1966, through November 30, 1966, and another from December 1, 1966, through January 31, 1967, to the JSRRC for a deck log search and verification attempt. 

While this case is on remand, the AMC should obtain a copy of any of the Veteran's outstanding VA medical records, including those from the VA Medical Center in Columbia, Missouri, that were identified by the Veteran in his August 2013 statement.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include submission of the following information to the JSRRC for a deck log search, to attempt to verify the Veteran's reports that he served aboard a ship that entered the inland waterways of Vietnam.  The following information should be included:

a.  Service aboard the U.S.S. Eversole from October 1, 1966, through November 30, 1966.

b.  Service aboard the U.S.S. Eversole from December 1, 1966, through January 31, 1967.

c.  Service aboard the U.S.S. Shelton from July 1, 1968, through August 15, 1968.

2.  Obtain the Veteran's outstanding VA medical records, to include those from the VA Medical Center in Columbia, Missouri.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


